United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                November 5, 2003

                                                          Charles R. Fulbruge III
                                                                  Clerk
                           No. 03-50139
                         Summary Calendar



GABRIEL CONTRERAS,

                                    Plaintiff-Appellant,

versus

JO ANNE B. BARNHART, COMMISSIONER OF SOCIAL SECURITY,

                                    Defendant-Appellee.

                       --------------------
          Appeal from the United States District Court
                for the Western District of Texas
                     USDC No. A-02-CV-227-SS
                       --------------------

Before HIGGINBOTHAM, DAVIS and PRADO, Circuit Judges.

PER CURIAM:*

     Gabriel Contreras appeals the district court’s denial of his

petition for attorney’s fees following the remand of his case to

the Social Security Commissioner for further proceedings.       The

district court determined that Contreras’s attorney had filed a

semi-standard brief in the district court that did not address

the issue for which the case was remanded and that an award of

attorney’s fees would be unjust.   Our review of the record

reveals that the district court’s denial of Contreras’s petition

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
for attorney’s fees was not an abuse of discretion.     See State of

La., ex rel. Guste v. Lee, 853 F.2d 1219, 1221, 1224 (5th Cir.

1988); see also Hensely v. Eckehart, 461 U.S. 424, 435 (1983);

U.S. v. 27.09 Acres of Land in Town of Harrison, 43 F.3d 769,

773-74 (2d Cir. 1994).   Contreras’s attorney did not brief the

issue that served as the basis for the remand and the attorney’s

efforts did nothing more than to keep Contreras’s case alive.

The attorney’s fees were thus expended “efforts that achieved no

appreciable advantage;” the attorney “made no contribution” to

the claim upon which Contreras’s case was remanded; and the

attorney is not entitled to fees for simply keeping the case

alive to allow for the district court to reverse and remand the

ALJ’s decision based upon a case to which the attorney drew no

attention and which may no longer require remand.     27.09 Acres,
43 F.3d at 773; see Milton v. Shalala, 17 F.3d 812, 814 (5th Cir.

1994); see also Frank v. Barnhart, 326 F.3d 618, 619 (5th Cir.

2003).   The Court AFFIRMS the denial of the petition for

attorney’s fees.